Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response submitted on 11/16/2021 is duly acknowledged.
	Claims 4-10 have been canceled by applicant’s current claim amendments.
	Claims 1-3 as currently amended are pending in this application, and have been examined on their merits in this action.
Allowed Claims
Claims 1-3 as currently amended by applicants on 11/16/2021 have been allowed.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method of co-cultivation of microorganisms as currently recited in instant claim 1 (see claim 1 as currently amended by applicants) is free and unobvious over the cited prior art of record (see also applicant’s remarks regarding the 103a rejection; see remarks dated 11/16/2021, pages 4-5, in particular), as the cited references do not disclose and/or suggest the co-cultivation process  comprising the required method steps that employ Acinetobacter venetianus RAG1 and Bacillus subtilis B1 strains in a fermentation system, and wherein “the amounts of cellular biomass, emulsan and/or surfactin that are produced are greater than the amounts produced when the RAG1 and B1 are cultivated individually”, as currently recited in claim 1.  In addition, the cancellation of claims 8-10 obviates the ODP rejections of record previously made by the examiner. 

Conclusion
Claims 1-3 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657